Citation Nr: 1550818	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-11-565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for right ear disability, including hearing loss and an acoustic neuroma, to include as secondary to residuals of right ear tympanic membrane scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Togus, Maine that denied entitlement to service connection for tinnitus and a right ear disability, including hearing loss and an acoustic neuroma.

The case was remanded by Board decisions in February 2012, December 2013, and July 2014.  In July 2014, the Board granted entitlement to service connection for tinnitus.  That issue, having been granted in full, is no longer for appellate review.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded once again because substantial compliance with development sought previously by the Board was not satisfactorily accomplished.

The Veteran asserts that he has a right ear hearing loss as the result of an acoustic neuroma of service onset.  The appellant maintains that he was told by his physician that the acoustic neuroma was a slow-growing tumor that might have been incipient for 10-15 years prior to becoming symptomatic in 1991.  The Veteran was discharged from active duty in 1980.

An acoustic neuroma is a progressively enlarging, benign tumor, usually within the internal auditory canal arising from Schwann cells of the vestibular division of the eighth cranial nerve; the symptoms, which vary with the size and location of the tumor, may include hearing loss, pain, and tinnitus.  Called also acoustic neurilemoma, neurinoma or schwannoma, and acoustic nerve tumor. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1130 (28th ed. 1994).

The record reflects that when this case was most recently remanded in July 2014, the Board directed that it be reviewed by a VA physician for an opinion, to include whether it was at least as likely as not that acoustic neuroma had its onset in service or was otherwise related to an incident of active duty.  The Board observes, however, that the ensuing VA review and opinion in July 2014 were performed by a VA audiologist and not a physician as requested in the remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet.App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given that the July 2014 evaluation was conducted by an audiologist and not a physician, the Board's remand directives have not been followed, and a remand is required.

The Board would also note that given the relative complexity as to the question of acoustic neuroma etiology, the Veteran should be examined by a VA otolaryngologist.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a board-certified VA otolaryngologist to determine the nature and etiology of any right ear disorder to include an acoustic neuroma and hearing loss.  Access to Virtual VA/VBMS as well as a copy of this remand must be made available to the otolaryngologist for review.  The otolaryngologist must indicate that the record is reviewed in connection with the examination and should also indicate whether he or she is board certified.  All indicated tests and studies deemed necessary by the otolaryngologist should be accomplished.  A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions.  Following examination, the otolaryngologist must respond to the following questions:

a) Given that the clinical literature indicates that acoustic neuroma may be a slow-growing tumor, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear acoustic neuroma had its onset during active military service?

b) Is at least as likely as not that a right ear acoustic neuroma is proximately due to or the result of ear symptoms in service or noted at service discharge and shortly thereafter, to include right ear otosclerosis, or residuals of right tympanic membrane scarring, including on the basis of aggravation?

c) In forming this opinion, the otolaryngologist must not only consider whether a disease, event, or injury (i.e., acoustic trauma) in service could have caused the neuroma, but also whether and incipient neuroma could have first manifested during service, regardless of cause.

d)  The otolaryngologist's report must discuss the appellant's lay assertions and include a detailed narrative.  A complete and well-reasoned rationale must be provided for any and all opinions provided.  

e) The otolaryngologist is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The RO must ensure that the otolaryngologist's medical report requested above fully and completely complies with this remand and all instructions.  If the report is insufficient in any manner, or if a requested action is not taken or is deficient, the report must be returned for correction.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

